Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE  ACT, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL
BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES  
 
CONVERTIBLE NOTE
 
ISSUED TO:
KAREN DALICANDRO (“Karen”) AND 2293046 ONTARIO INC. (“Karenco”)

 
ISSUED BY:                                           APEX SYSTEMS INTEGRATORS
INC. (the “Purchaser”)
 
GUARANTEED BY:
DECISIONPOINT SYSTEMS, INC. (“DPS”)

 
AMOUNT:                                           $l (the “Principal”)
 
1.  
PROMISE TO PAY

 
FOR VALUE RECEIVED, the Purchaser hereby promises to pay to the Vendors the
Principal in lawful money of Canada in the manner hereinafter provided together
with interest thereon which may from time to time be owing hereunder or pursuant
hereto.
 
THE VENDORS, AND ANY PERMITTED ASSIGNEE BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGES
AND AGREES THAT THE UNPAID AND UNCONVERTED PRINCIPAL AMOUNT OF THIS NOTE MAY BE
LESS THAN THE PRINCIPAL STATED ON THE FACE HEREOF RESULTING FROM A CONVERSION OF
THIS NOTE IN WHOLE OR IN PART UNDER ARTICLE 9 OF THIS NOTE.
 
2.  
PRINCIPAL REPAYMENTS

 
2.1                      Quarterly Instalment Payments
 
Subject to the provisions of this note (the “Note”), the Purchaser shall pay the
Principal from time to time outstanding hereunder to the Vendors in eight (8)
quarterly instalments, commencing on January 31, 2014 and continuing on the last
day of each of April, July, October and January thereafter until October 31,
2015 (each, an “Instalment Date” and the last such Instalment Date being the
“Maturity Date”), when the balance of Principal and interest owing in respect of
this Note shall be paid in full.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.2                      Amount of Quarterly Instalments
 
Each quarterly instalment of Principal shall be in an amount equal to the
Principal balance outstanding on the Instalment Date (taking into account all
repayments and prepayments of Principal made before such Instalment Date,
Principal converted into DPS Shares before such Instalment Date and Principal to
be converted into DPS Shares on such Instalment Date), divided by the number of
quarterly instalments of Principal remaining including the Maturity Date.
 
For example, if the original Principal of this Note is $2,000,000, there has
been no prepayment of Principal and no conversion of Principal into DPS Shares,
each quarterly instalment will be $250,000 (i.e., $2,000,000/8).  If the
quarterly instalments for January and April 2014 are paid and, on July 31, 2014,
the Vendors convert $600,000 of Principal into DPS Shares, then the quarterly
instalment due July 31, 2014 and thereafter would become $150,000 (i.e.,
($2,000,000 – (2($250,000) + $600,000))/(8-2).
 
3.  
INTEREST

 
Interest from and after August 1, 2013 shall be paid in arrears on the last day
of January, April, July and October, commencing on January 31, 2014, and shall
be calculated on the balance from time to time outstanding of the Principal,
both before and after maturity, default or judgment, at the Interest Rate.
 
4.  
DEFAULT

 
Upon the occurrence of a Default, the full unpaid balance of the Principal and
all accrued and unpaid interest thereon at the Interest Rate, all fees hereunder
and any and all Enforcement Costs shall, at the option of the Vendors, forthwith
become due and payable.
 
5.  
MONITORING FEE

 
The Purchaser shall pay the Vendors a monitoring fee of $10,000 monthly for each
and every month and partial month during which a Default has occurred until
cured.  This fee is payable monthly and is non-refundable.  This monitoring fee
is liquidated damages, not a penalty, and represents a reasonable estimate of
the Vendor’s damages should the Note be in Default or allowed to lapse in whole
or in part.
 
6.  
PREPAYMENT

 
The Purchaser may, at any time, prepay the outstanding aggregate Principal
amount of this Note either in whole or in part without notice, bonus or penalty.
 
7.  
WAIVER

 
Presentment for payment, demand, protest, notice of protest and notice of
dishonour of this Note are hereby waived.
 
8.  
RIGHT TO SET-OFF

 
Only following an arbitral award made under Article 7 of the Purchase Agreement
and then only for the amount of such award, the Purchaser shall be entitled to
set-off and deduct from the outstanding balance of this Note the aggregate
amount of any Damages owed by the Vendors to the Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
9.  
INTERPRETATION

 
9.1  
Definitions

 
In this Note, capitalized terms used but not otherwise defined in this Note
shall have the meanings set forth in the Purchase Agreement and, in addition,
the following capitalized expressions shall have the following meanings:
 
(a)  
“Alternative Consideration” has the meaning given to it in Section 10.9;

 
(b)  
“Business Day” means a day on which banks are open for business in Toronto,
Ontario, Canada and New York, New York, U.S. but does not include Saturday,
Sunday and any other day which is a legal holiday in any such city;

 
(c)  
“Conversion Date” has the meaning given to it in Section 10.1(a);

 
(d)  
“Conversion Price” has the meaning given to it in Section 10.3;

 
(e)  
“Default” means any one or more of the following:

 
(i)  
non-payment of Principal or interest when due;

 
(ii)  
a breach or non-observance or non-performance by the Purchaser, the Corporation
or DPS of any term, covenant or condition of:

 
(A)  
this Note;

 
(B)  
the DPS Guarantee, the Apex Guarantee or the GSA, the Acknowledgement and
Confirmation of Security;

 
(C)  
the Purchase Agreement; or

 
(D)  
the Employment Agreement,

 
and such breach, non-performance or non-observance continues unremedied for 10
Business Days after the Vendors notify the Purchaser and DPS in writing of such
breach, non-performance or non-observance;
 
(iii)  
non-payment of principal, interest or other amounts when due under the loan
agreement dated June 4, 2012 between the Purchaser and Royal Bank of Canada or
there is a demand for payment thereunder;

 
(iv)  
non-payment of principal, interest or other amounts when due under the loan
agreement dated June 4, 2012 from BDC Capital Inc., a wholly-owned subsidiary of
Business Development Bank of Canada to the Purchaser, or there is a demand for
payment thereunder;

 
(v)  
the Purchaser or the Corporation is unable to pay its liabilities as they become
due;

 
(vi)  
the Purchaser or the Corporation attempts to grant or grants a lien, mortgage,
security interest or other encumbrance over the assets of the Purchaser or the
Corporation to any Person which claims security in priority to or in advance of
this Note, other than:

 
(A)  
the security interest granted by DPS and the Corporation to each of the Royal
Bank of Canada and BDC Capital Inc. for initial amounts advanced to fund the
transactions contemplated by the Purchase Agreement; and

 
(B)  
the security interest granted by DPS and the Corporation to a single lender who
provides short term limited bulge facility not to exceed $750,000 to DPS solely
for the purpose of equipment or inventory purchases provided the terms of the
loan require immediate repayment by DPS upon receipt of payment from applicable
Customer;

 
(C)  
equipment leases entered into in the normal course of business of the
Corporation

 
(vii)  
the Purchaser or the Corporation makes a general assignment for the benefit of
creditors or files for bankruptcy;

 
(viii)  
any order is made for the appointment of a liquidator, trustee in bankruptcy,
custodian, curator, sequester, receiver or any other officer with similar powers
be appointed in respect of the Purchaser or the Corporation unless such action
is being contested by the Purchaser or the Corporation diligently and in good
faith;

 
(ix)  
either one or both of the Purchaser or the Corporation is declared bankrupt; or

 
(x)  
there exists a voluntary or involuntary cessation of the business of the
Corporation;

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(f)  
“DPS Share Delivery Date” has the meaning given to it in Section 10.4;

 
(g)  
“Enforcement Costs” means costs and expenses (including all legal costs
calculated on a substantial indemnity basis) paid or incurred by the Vendors in
connection with the collection or enforcement of this Note by the Vendors;

 
(h)  
“Fundamental Transaction” has the meaning given to it in Section 10.9;

 
(i)  
“Instalment Date” has the meaning given to it in Section 2.1;

 
(j)  
“Interest Rate” means:

 
(i)  
9% per annum, calculated annually before November 1, 2014;

 
(ii)  
11% per annum, calculated annually after October 31, 2014;

 
(iii)  
except, however, that, if, during the term of this Note, DPS raises Net Equity
Capital in an amount greater than $5,000,000 and this Note is not repaid in full
within 30 days from the date that DPS receives such Net Equity Capital, the
interest rate otherwise provided herein shall be 15% per annum from the end of
such 30-day period to the first anniversary thereof and 20% per annum thereafter
to the date of payment in full;

 
(iv)  
at a rate of 8% per annum calculated annually above the Interest Rate set out in
(i), (ii) above shall accrue on any amount that is overdue; and

 
(v)  
neither increase of the Interest Rate as set out in (iii) or (iv) above shall be
a penalty but liquidated damages and represents a reasonable estimate of the
Vendor’s damages should the Note be in Default or allowed to lapse in whole or
in part.

 
(k)  
“Maturity Date” has the meaning given to it in Section 2.1;

 
(l)  
“Net Equity Capital” means all cumulative proceeds from the issuance of any
shares of common stock or preferred stock of any series in the capital of DPS or
any warrants to acquire such stock or any combination thereof (other than
pursuant to the exercise of conversion rights under this Note or the issuance of
shares of common stock or preferred stock of any series in the capital of DPS,
or any warrants to acquire such stock, in exchange for shares or stock of a
Person acquired by DPS, or an Affiliate thereof, or in exchange for property
other than cash purchased by DPS or an Affiliate thereof), less any expenses
incurred in such issuance including, without limitation, all fees, commissions
and charges of underwriters, brokers, investment bankers, lawyers, accountants
and other professionals and any filing fees, printing costs or incremental
listing fees;

 
(m)  
“Note” has the meaning given to it in Section 2.1;

 
(n)  
“Notice of Conversion” has the meaning given to it in Section 10.1(a);

 
(o)  
 “Purchase Agreement” means a share purchase agreement dated as of June 4, 2012
between the Purchaser, DPS, the Vendors and Donald Dalicandro “Don”; and

 
(p)  
“Vendors” means, collectively, Karen and Karenco, and “Vendor” means any one of
them.

 
9.2  
Gender and Persons

 
Words importing the singular number only include the plural and vice
versa.  Words importing gender shall include all genders.  Words importing
persons include individuals, partnerships, corporations, trusts, unincorporated
associations, joint ventures, government agencies and other entities.
 
 
4

--------------------------------------------------------------------------------

 
 
9.3  
Headings

 
The division of this Note into sections and the insertion of headings in this
Note are for convenience of reference only and shall not affect the construction
or interpretation of this Note.
 
9.4  
Currency

 
Unless otherwise specified herein, all statements of or reference to dollar
amounts in this Note shall mean the lawful currency of Canada.
 
10.  
CONVERSION

 
10.1  
Conversion Privileges

 
(a)  
Subject to the provisions of this Section 10, this Note shall be convertible, in
whole or in part, into DPS Shares on each Instalment Date (but not otherwise),
at the option of the Vendors thereof.   The Vendors shall effect conversions by
delivering to the Corporation the form of conversion notice provided by the
Corporation (a “Notice of Conversion”).  For greater certainty, a Notice of
Conversion can be given by the Vendors for all or any part of the Principal
outstanding at any time of this Note. Each Notice of Conversion shall specify
the Principal of this Note to be converted and the Instalment Date on which such
conversion is to be effected, which date may not be prior to the date the
Vendors deliver by facsimile such Notice of Conversion to the Purchaser and DPS
(such date, the “Conversion Date”). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion to the Purchaser and DPS is delivered hereunder.  The calculations
and entries set forth in the Notice of Conversion shall control in the absence
of manifest or mathematical error.  That part of any Principal converted into
DPS Shares or paid in accordance with the terms hereof shall be deemed to be
satisfied and permanently extinguished upon receipt of the Vendors of the share
certificate or certificates issued under Section 10.4 hereof.

 
(b)  
The Vendor may retract a Notice of Conversion by giving written Notice of same
at any time prior to the Conversion Date and thereafter the Notice of Conversion
will be of no further force and effect.

 
10.2  
Limitations

 
The Vendors may deliver no more than one Notice of Conversion to the Purchaser
and DPS in any calendar quarter, commencing on the day the 2013 EBITDA Earn-Out
Amounts are finally determined under Section 2.6 of the Purchase Agreement.  No
Notice of Conversion shall be in respect of a number of DPS Shares that is less
than $250,000, divided by the Conversion Price.
 
10.3  
Conversion Price

 
The conversion price for the Principal shall be the greater of:
 
 
(a)
the Canadian Dollar equivalent of the Market Price for each DPS Share as
determined under Section 2.7(1) of the Purchase Agreement; or

 
(b)           the Canadian Dollar equivalent of US$1.00
 
(the “Conversion Price”).
 
For purposes of this Note, any monetary conversion from United States dollars to
Canadian Dollars shall be calculated using the applicable exchange rates posted
on the website of the Bank of Canada (http://bank-banque-canada.ca) as of August
1, 2013.
 
 
5

--------------------------------------------------------------------------------

 
 
10.4  
Delivery of Certificate Upon Conversion

 
Not later than five (5) Trading Days after each Conversion Date (the “DPS Share
Delivery Date”), DPS shall deliver, or cause to be delivered, to the Vendors a
certificate or certificates which shall contain appropriate restrictive legends
and trading restrictions representing the number of DPS Shares being acquired
upon the conversion of Principal hereunder.
 
10.5  
Reservation of Shares Issuable Upon Conversion

 
DPS will at all times reserve and keep available out of its authorized and
unissued common shares for the sole purpose of issuance upon conversion of this
Note, as herein provided, free from pre-emptive rights or any other actual
contingent purchase rights of Persons other than the Vendors, not less than such
aggregate number of DPS Shares as shall be issuable (taking into account the
adjustments of Sections 10.8 through 10.11) upon the conversion of the entire
outstanding Principal.  DPS covenants that all DPS Shares that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.
 
10.6  
Fractional Shares

 
No fractional shares or scrip representing fractional shares shall be issued
upon the conversion of the Principal hereunder.  As to any fraction of a share
that the Vendors would otherwise be entitled to purchase upon such conversion,
DPS shall, at its election, either pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Conversion
Price or round up to the next whole DPS Share.
 
10.7  
Transfer Taxes

 
The issuance of certificates for DPS Shares on conversion of Principal hereunder
shall be made without charge to the Vendors for any documentary stamp or similar
Taxes that may be payable in respect of the issue or delivery of such
certificates provided that DPS shall not be required to pay any Tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Vendors.
 
10.8  
Stock Dividends and Shares Splits

 
If DPS, at any time while any Principal is outstanding:
 
 
(a)
pays a stock dividend or otherwise makes a distribution or distributions payable
in DPS Shares on the DPS Shares;

 
 
(b)
subdivides outstanding DPS Shares into a larger number of shares;

 
 
(c)
combines (including by way of a reverse share split or share consolidation)
outstanding DPS Shares into a smaller number of shares; or

 
 
(d)
issues, in the event of a reclassification of DPS Shares, any shares of any
class or series in the capital stock of DPS,

 
then the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of DPS Shares (excluding any unissued common
shares of DPS) outstanding immediately before such event and of which the
denominator shall be the number of DPS Shares, or, if Section 10.8(d) shall
apply, reclassified shares of any class or series in the capital stock of DPS,
outstanding immediately after such event.  Any adjustment made pursuant to this
Section 10.8 shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
10.9  
Fundamental Transactions

 
If, at any time while any Principal is outstanding:
 
 
(a)
DPS effects any amalgamation or arrangement of DPS with or into another Person;

 
 
(b)
DPS effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions;

 
 
(c)
any tender offer or exchange offer (whether by DPS or another Person) is
completed pursuant to which holders of DPS Shares are permitted to tender or
exchange their shares for other securities, cash or property; or

 
 
(d)
DPS effects any reclassification of the DPS Shares or any compulsory share
exchange pursuant to which the DPS Shares are effectively converted into or
exchanged for other securities, cash or property,

 
 
6

--------------------------------------------------------------------------------

 
 
           (in any such case, a “Fundamental Transaction”),
 
then, upon any subsequent conversion of Principal, the Vendors shall have the
right to receive, for each DPS Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as the Vendors would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if the Vendors had been, immediately prior to such Fundamental
Transaction, the holder of one DPS Share (the “Alternate Consideration”).  For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one DPS Share in such
Fundamental Transaction, and DPS shall adjust the Conversion Price in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of DPS Shares are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Vendors shall be given the same choice as to the Alternate
Consideration that the holders of DPS Shares receive upon any conversion of
Principal hereunder following such Fundamental Transaction.  The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 10.9 and ensuring that this Note will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
 
10.10  
Calculations

 
All calculations under this Section 10 shall be made to the nearest $0.01 or the
nearest 1/100th of a DPS Share, as the case may be.  For purposes of this
Section 10, the number of DPS Shares deemed to be issued and outstanding as of a
given date shall be the number of DPS Shares (excluding any unissued shares of
DPS) issued and outstanding on such date.
 
10.11  
Adjustment to Conversion Price

 
Whenever the Conversion Price is adjusted pursuant to any provision of this
Section 10, DPS shall promptly deliver to the Vendors a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.
 
11.  
GENERAL

 
11.1  
Payments Generally

 
(a)  
All payments to be made by the Purchaser hereunder (whether on account of
interest, principal, fees or any other amount) shall be made in immediately
available funds;

 
(b)  
All payments shall be made not later than 2:00 p.m. local time on the payment
date or due date to the Vendors at the Vendors address for service as set out in
Section 10.7 hereof and all payments made after that time on the payment date or
due date shall be deemed for the purposes of interest and fee calculations only
to have been received by the Vendors on the next succeeding Business Day;

 
(c)  
In the event that any payment hereunder would be due on a day that is not a
Business Day, such payment shall be made on the first Business Day thereafter;

 
(d)  
 All payments to be made by the Vendors pursuant to this Note are to be “net” to
the Vendors and are to be made without set-off, compensation or counterclaim,
free and clear of and without deduction save and except as permitted in Section
8 of this Note.

 
11.2  
Maximum Interest Rate

 
(a)  
In the event that any provision of this Note would oblige the Purchaser to make
any payment of interest or any other payment which is construed by a court of
competent jurisdiction to be interest in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by the Vendors of
interest at a criminal rate ( as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted nunc pro tunc to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Vendors of interest at a criminal rate, such adjustment to
be effected, to the extent necessary as follows:

 
(i)  
Firstly, by reducing the amount or rate of interest required to be paid under
this Note; and

 
(ii)  
Thereafter, by reducing any fees, commissions, premiums, lieu payments and other
amounts payable by the Purchaser to the Vendors under this Note which would
constitute interest for the purposes of Section 347 of the Criminal Code
(Canada);

 
(b)  
If, notwithstanding the provisions of clause (a) of this Section 11.2 and after
giving effect to all adjustments contemplated thereby, the Vendors shall have
received an amount in excess of the maximum permitted by such clause, then such
excess shall be applied by the Vendors to the reduction of the principal balance
of the Loan and not to the payment of interest, fees, lieu payments and other
amounts or if such excessive interest, fees, lieu payments or other amounts
exceed or exceeds such principal balance, such excess shall be refunded to the
Purchaser; and

 
(c)  
Any amount or rate of interest referred to in this Section 11.2 shall be
determined in accordance with generally accepted actuarial practices and
principles at any effective annual rate of interest over the term of this Note
on the assumption that any charges, fees, expenses or other amounts that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the terms of this Note and, in the event
of dispute, a certificate of Fellow of the Canadian Institute of Actuaries
appointed by the Vendors shall be conclusive for the purposes of such
determination.

 
 
 
7

--------------------------------------------------------------------------------

 
 
11.3  
Enurement

 
The Vendors may not assign any interest in this Note, in whole or in part, other
than to Don without the prior written consent of the Purchaser and DPS.  This
Note shall be binding upon the Purchaser and its successors and assigns and
shall enure to the benefit of the Vendors and their respective heirs, personal
representatives, successors and permitted assigns. This Note is not a negotiable
instrument or promissory note within the meaning of the Bills of Exchange Act
(Canada).
 
11.4  
Governing Law

 
This Note shall be governed and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.
 
11.5  
Submission to Jurisdiction

 
Without prejudice to the ability of the Vendors to enforce this Note in any
other proper jurisdiction, the Purchaser irrevocably submits and attorns to the
non-exclusive jurisdiction of the courts of Ontario to determine all issues,
whether at law or in equity, arising from this Note.
 
11.6  
Invalidity

 
Any provision of this Note prohibited by the laws of any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition without
invalidating the remaining terms hereof or thereof, and no such invalidity shall
affect the obligation of the Purchaser to repay to the Vendors the Principal
amount at the time outstanding hereunder.
 
11.7  
Time of Essence

 
Time is of the essence of all obligations under this Note.
 
11.8  
Assignment

 
The Vendors may assign their rights under this Note in whole or in part to
Donald Dalicandro, at any time, upon giving the Purchaser and DPS notice
thereof. The Purchaser and DPS may not assign their rights and obligations under
this Note.
 
11.9  
Notice Provisions

 
Unless otherwise specified, each notice required or permitted by the terms
hereof to be given to the Purchaser or the Vendors must be given in writing and
delivered personally or by courier, sent by prepaid registered mail or
transmitted by fax to such party as follows:
 
(a)  
if to the Purchaser or DPS:

 
DecisionPoint Systems, Inc.
19655 Descartes
Foothill Ranch, California
USA
92610


Attention:                               Mr. Nicholas Toms, Chief Executive
Officer
Fax number:                            949-215-9642


with a copy (which will not constitute notice) to:


McMillan LLP
Brookfield Place, 181 Bay Street
Suite 4400
Toronto, Ontario
M5J 2T3


 
8

--------------------------------------------------------------------------------

 
 
Attention:                               Mr. Wayne D. Gray
 
Fax number.:                           416-865-7048
 
(b)  
if to the Vendors:

 
3170 Harvester Road
Burlington, Ontario
L7N 3W8


Attention:                               Ms. Karen Dalicandro
Fax number:                            905-634-7271


304 Rossmore Blvd.
 
Burlington, Ontario
 
L7N 1R8
 
 
Attention:                      Don Dalicandro
 
E-mail:
 
Fax:
 
with a copy (which will not constitute notice) to:


Gardiner Roberts LLP
Scotia Plaza, 40 King Street West
Suite 3100
Toronto, Ontario
M5H 3Y2


Attention:                               Mr. Robert J. Picard
Fax number:                            416-865-6636


 
or to any other address, fax number or person that the respective party hereto
designates.  Any notice, if delivered personally or by courier, will be deemed
to have been given when actually received, if transmitted by fax on a Business
Day, will be deemed to have been given on the next Business Day.
 


 
[remainder of page intentionally left blank]
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser and DPS have executed this Note as of the 1st
day of August, 2013.
 


APEX SYSTEMS INTEGRATORS INC.
By:
   
Name:
 
Title:





DECISIONPOINT SYSTEMS, INC.
By:
   
Name:
 
Title:



 


 


 


 
 
 
 
10

 